OWEN, WILLIAM C., Jr., Senior Judge,
dissenting.
While I grant that the wording of Florida Rule of Criminal Procedure 3.220(b)(1) is not as clear as it might be, nonetheless, I think it requires that the defendant’s election to participate in reciprocal discovery be served after the filing of the indictment or information. Thus, the demand for discovery served prior to the information being filed was a nullity. I conclude, therefore, that the state, despite actual notice of the demand, was not obligation-to respond, and absent an obligation on the part of the state to respond, the court erred in finding there was a discovery violation entitling defendant to be discharged.